DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The action is in response to applicant’s amendment received on January 28th 2021.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5-9, 11-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aronhalt et al. (US 9,775,608; “Aronhalt”) in view of Aronhalt et al. embodiment 2 (US 9,775,608; “Aronhalt 2”).
Regarding claim 1, Aronhalt discloses a surgical instrument (8010), comprising:
an elongate channel (see annotated diagram 1 below) comprising a lock shoulder (212; Figs. 57, 58);
a staple cartridge (510), comprising 
staples (col. 56 ll. 9); and
530) movable distally from a proximal end position to an intermediate position and then to a distal position during a staple firing stroke (col. 56 ll. 52-56);
a firing member (240) movable distally to advance said sled (530) through said staple cartridge (510) during said staple firing stroke to eject said staples from said staple cartridge (510; col. 56 ll. 42-43), wherein said firing member (240) comprises: 
a cutting edge (242; Figs. 57-58);
a first camming member (see annotated diagram 1 below) configured to engage said elongate channel (see annotated diagram 1 below) during said staple firing stroke (the firing member travels through the elongate channel, until the distal end contacts the sled); 
a second camming member (see annotated diagram 2 below); and
a lockout key (536) movably mounted to said sled (230; Figs. 55-58), wherein said lockout key (222) is movable from an unactuated position (Fig. 58) toward an actuated position (Fig. 57) when said sled (530) is moved distally from said proximal end position toward said intermediate position (col. 56 ll. 52-56), and wherein said lockout key (536) lifts said firing member (240) over said lock shoulder (212) when said lockout key (536) is moved from said unactuated position (Fig. 58) toward said actuated position (Fig. 57).
Aronhalt fails to disclose an anvil; a second camming member configured to engage said anvil during said staple firing stroke.
260; Figs. 48-50); a second camming member (see annotated diagram 2 below) configured to engage said anvil (260) during said staple firing stroke (Fig. 49).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the surgical instrument of Aronhalt by having provided the anvil and second camming member as taught by Aronhalt 2, in order to close the jaws of the surgical instrument and form the staples.

    PNG
    media_image1.png
    442
    384
    media_image1.png
    Greyscale

Diagram 1



    PNG
    media_image2.png
    334
    384
    media_image2.png
    Greyscale

Diagram 2

Regarding claim 2, Aronhalt discloses wherein said lockout key (536, 537, 538) comprises a rotary member (536) configured to rotate relative to said sled (530; Figs. 55-58), and wherein said rotary member (536) is movable from a starting position (Fig. 58) toward a rotated position (Fig. 57) when said sled (530) is moved distally from said proximal end position toward said intermediate position (Fig. 57; when the sled is in the intermediate position, the tissue thickness compensator is in the attached position, meaning the rotary member is down).
Regarding claim 3, Aronhalt disclose wherein said rotary member (536) lifts said firing member (240) over said lock shoulder (212) when said sled (530) is moved from said proximal end position to said intermediate position (Fig. 57; when the sled is in the intermediate position, the tissue thickness compensator is in the attached position, meaning the rotary member is down).
Regarding claim 5, Aronhalt discloses wherein said firing member (240) comprises a laterally extending member (244) intermediate said first camming member (see annotated diagram 1 above) and said second camming member (see annotated diagram 1 above), and wherein said lockout key (536) lifts said laterally extending member (244) over said lock shoulder (212; the laterally extending member is already above the shoulder, but moves transversely, relative to said shoulder. This is deemed to be moving over it) when said lockout key (536) is moved from said unactuated position toward said actuated position.
Regarding claim 6, Aronhalt discloses wherein said staple cartridge (210). Aronhalt fails to disclose said staple cartridge is replaceable (col. 54 ll. 5-9).
However, Aronhalt 2 teaches a staple cartridge is replaceable (col. 54 ll. 5-9).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the surgical instrument of Aronhalt by having provided a replaceable staple cartridge as taught by Aronhalt 2, in order to provide an economical and environmentally friendly surgical instrument, which only requires the exchange of a cartridge.
Regarding claim 7, Aronhalt discloses a surgical instrument (8010), comprising:
an elongate channel (see annotated diagram1 above) comprising a blocking member (212; Figs. 57, 58); 
a staple cartridge (510), comprising 
staples (col. 56 ll. 9); and
a sled (530) movable distally from a proximal end position to an intermediate position and then to a distal position during a staple firing stroke (col. 56 ll. 52-56);
a firing member (240) movable distally to advance said sled (530) through said staple cartridge (510) during said staple firing stroke to eject said staples from said staple cartridge (510; col. 56 ll. 42-43), wherein said firing member (240) comprises a cutting edge (242; Figs. 57-58); and
a lockout key (536, 537, 538) movably mounted to said sled (530; Figs. 57-58), wherein said lockout key (536, 537, 538) is movable from an unactuated position (Fig. 58) toward an actuated position (Fig. 57), when said sled (530) moves distally from said proximal end position toward said intermediate position (col. 56 ll. 52-56), and wherein said lockout key (536, 537, 538) lifts said firing member (240) over said blocking member (212) when said lockout key (536, 537, 538) is moved from said unactuated position (Fig. 58) toward said actuated position (Fig. 57).
Aronhalt fails to disclose an anvil.
However, Aronhalt 2 teaches an anvil (260; Figs. 48-50).

Regarding claim 8, Aronhalt discloses wherein said lockout key (536, 537, 538) comprises a rotary member (536) configured to rotate relative to said sled (530; Figs. 55-58), and wherein said rotary member (536) is movable between a starting position (Fig. 58) toward a rotated position (Fig. 57) when said sled (530) is moved from said proximal end position to said intermediate position (Fig. 57; when the sled is in the intermediate position, the tissue thickness compensator is in the attached position, meaning the rotary member is down).
Regarding claim 9, Aronhalt disclose wherein said rotary member (536) lifts said firing member (240) over said lock shoulder (212) when said sled (530) is moved from said proximal end position to said intermediate position (Fig. 57; when the sled is in the intermediate position, the tissue thickness compensator is in the attached position, meaning the rotary member is down).
Regarding claim 11, Aronhalt discloses wherein said staple cartridge (210). Aronhalt fails to disclose said staple cartridge is replaceable (col. 54 ll. 5-9).
However, Aronhalt 2 teaches a staple cartridge is replaceable (col. 54 ll. 5-9).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the surgical instrument of Aronhalt 
Regarding claim 12, Aronhalt discloses a surgical instrument (8010), comprising:
a staple cartridge (510), comprising 
staples (col. 56 ll. 9); and
a sled (530) movable distally from a proximal end position to an intermediate position and then to a distal end position during a staple firing stroke (col. 56 ll. 52-56);
an elongate channel (see annotated diagram 1 above) configured to receive said staple cartridge, wherein said elongate channel (see annotated diagram 1 above) comprises a lock shoulder; and
a firing member (240) movable distally to advance said sled (530) through said staple cartridge (510) during said staple firing stroke to eject said staples from said staple cartridge (510; col. 56 ll. 42-43), wherein said sled (530) is configured to transition said firing member (240) from a locked configuration (Fig. 58) where said firing member (240) is prevented from distally advancing by said lock shoulder (212) and an unlocked configuration (Fig. 57) where said firing member (240) is permitted to distally advance, and wherein said firing member (240) is transitioned from said locked configuration (Fig. 58) to said unlocked configuration (Fig. 57) when said sled (530) is moved distally from said proximal end position (the sled is in the proximal end position when the tissue thickness compensator has not been loaded yet, meaning the lockout key (536) has not been rotated yet) toward said intermediate position (the intermediate positions occur after the tissue thickness compensator has been loaded, meaning the lockout key (536) has rotated and lifted the firing member).
Aronhalt fails to disclose an anvil.
However, Aronhalt 2 teaches an anvil (260; Figs. 48-50).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the surgical instrument of Aronhalt by having provided the anvil as taught by Aronhalt 2, in order to form the staples.
Regarding claim 13, Aronhalt discloses wherein said firing member (240) is in said locked configuration (Fig. 58; col. 56 ll. 5).
Aronhalt fails to disclose wherein said firing member is in said locked configuration when said staple cartridge is not present in said elongate channel.
However, Aronhalt 2 teaches a firing member (240) is in said locked configuration when said staple cartridge (210) is not present in said elongate channel (see annotated diagram 1 above; col. 54 ll. 5-9 discloses removing the cartridge in the locked configuration before replacing with another cartridge. There is a period between the loaded spent cartridge and the loaded new cartridge, where there is no cartridge in the elongate channel).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the locked configuration of the firing member of Aronhalt by having provided the a non-present staple cartridge as taught by Aronhalt 2, in order to load a new cartridge without accidental firing (col. 54 ll. 5-9).
Regarding claim 14, Aronhalt discloses wherein said lock shoulder (212) comprises a distal end of an opening in said elongate channel (see annotated diagram 1 above; Figs. 57-58).
Regarding claim 15, Aronhalt discloses wherein said firing member (240) further comprises: a cutting edge (242); a first camming member (see annotated diagram 3 below); and a second camming member (see annotated diagram 3 below) configured to engage said elongate channel (see annotated diagram 3 above) during said staple firing stroke.
Aronhalt fails to disclose a first camming member configured to engage said anvil during said staple firing stroke.
However, Aronhalt 2 teaches a first camming member (see annotated diagram 4 below) configured to engage said anvil (260) during said staple firing stroke (Fig. 49).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the first camming member of Aronhalt by having provided the anvil engagement as taught by Aronhalt 2, in order to close the jaws of the surgical instrument.
 ‘


    PNG
    media_image3.png
    442
    384
    media_image3.png
    Greyscale

Diagram 3


    PNG
    media_image4.png
    367
    422
    media_image4.png
    Greyscale

Diagram 4

Regarding claim 18, Aronhalt discloses wherein said sled (530) comprises a lockout key (536, 537, 538) movable from an unactuated position (Fig. 58) to an actuated position (Fig. 57) when said sled (530) is moved from said proximal end position to said intermediate position (Fig. 57; when the sled is in the intermediate position, the tissue thickness compensator is in the attached position, meaning the rotary member is down), and wherein said lockout key (536, 537, 538) lifts said firing member (240) over said lock shoulder (212) when 536, 537, 538) is moved toward said actuated position (Fig. 57; col. 56 ll. 4).
Regarding claim 20, Aronhalt discloses wherein said staple cartridge (210). Aronhalt fails to disclose said staple cartridge is replaceable (col. 54 ll. 5-9).
However, Aronhalt 2 teaches a staple cartridge is replaceable (col. 54 ll. 5-9).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the surgical instrument of Aronhalt by having provided a replaceable staple cartridge as taught by Aronhalt 2, in order to provide an economical and environmentally friendly surgical instrument, which only requires the exchange of a cartridge.
5.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aronhalt et al. (US 9,775,608; “Aronhalt”) in view of Aronhalt et al. embodiment 2 (US 9,775,608; “Aronhalt 2”) as applied to claim 12 above, and further in view of Aronhalt et al. embodiment 3 (US 9,775,608; “Aronhalt 3”).
Regarding claim 16, Aronhalt in view of Aronhalt 2 discloses the firing member (240) in a locked configuration (Fig. 58).
Aronhalt in view of Aronhalt 2 fail to disclose wherein said firing member is biased into said locked configuration by a biasing member, and wherein said biasing member imparts a biasing force on said firing member.
However, Aronhalt 3 teaches a firing member (140) is biased into said locked configuration by a biasing member (col. 51 ll. 55-59), and wherein said 140; col. 51 ll. 55-59; Figs. 44-45).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the firing member Aronhalt in view of Aronhalt 2 by having provided a biasing member as taught by Aronhalt 3, in order to ensure the firing member is not misfired.
Regarding claim 17, Aronhalt in view of Aronhalt 2 disclose said sled (530) is configured to lift said firing member (240) over said lock shoulder (212; Figs. 57-58).
Aronhalt in view of Aronhalt 2 fail to disclose wherein said sled overcome said biasing force of said biasing member when said sled moves from said proximal end position to said intermediate position.
However, Aronhalt 3 teaches a sled (130) overcome said biasing force of said biasing member (140) when said sled (130) moves from said proximal end position to said intermediate position (col. 55 ll. 55-59; Figs. 44-45; the firing member 140 of Aronhalt 3 is biased downwards, when the sled lifts the firing member, it has to overcome the biasing force, in order for the firing member to be in an unlocked position).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the firing member Aronhalt in view of Aronhalt 2 by having provided an overcoming of the biasing member as taught by Aronhalt 3, in order to ensure the firing member is over the should when actuation is needed.

Response to Arguments
6.	Applicant's arguments filed on January 28th 2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 7, Applicant’s representative (AR) argues that element 535 is ejecting the staple. Examiner asserts that element 530 has been interpreted as the sled in the non-final filed on October 28th 2020. Furthermore, when the sled 530 moves distally, element 536 moves distally, not 535. Additionally, the claim language recites “…wherein said lockout key is moveable…when said sled is moved distally. In the instant case, the arguments are stating the opposite “the sled does not move distally when lockout key rotates (last paragraph of pg. 11)…”. The claim language states the sled effecting the lockout, whereas the argument states the lockout effecting the sled. Due to the rejection being based on the language presented in the claims, the Aronhalt still reads on the claim limitations in claims 1 and 7.
Regarding claim 12, AR argues that neither element 535 nor 536 move distally. Examiner asserts that the transition from Fig. 57 to Fig. 58 explicitly discloses element 536 moving distally, after sled 530 moves distally. Element 536’s movement has a horizontal and vertical component. Fig. 58 depicts the vertical component of movement sliding said element further away from element 240.

Allowable Subject Matter
7.	Claims 4, 10 and 19 are allowed.
Regarding claim 4, Aronhalt is the most relevant prior art.
Aronhalt discloses a staple cartridge (510) and a rotary member (536).

Regarding claim 10, Aronhalt is the most relevant prior art.
Aronhalt discloses a staple cartridge (510) and a rotary member (536).
Aronhalt fails to disclose the stale cartridge comprises a protrusion configured to engage said rotary member and move said rotary member from said starting position to said rotated position.
Regarding claim 19, Aronhalt is the most relevant prior art.
Aronhalt discloses a staple cartridge (510) and a lockout key (536, 537, 538).
Aronhalt fails to disclose said lockout key is configured to engage a protrusion in said staple cartridge to move said lockout key from said unactuated position to said actuated position.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/         Examiner, Art Unit 3731                                                                                                                                                                                               
/ANDREW M TECCO/Primary Examiner, Art Unit 3731